Title: John Rutherfoord to James Madison, 25 May 1827
From: Rutherfoord, John
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Richmond
                                
                                25th. May 1827.
                            
                        
                        On this day week I received a letter from our mutual friend Mr. Edward Coles, requesting me to sell, as soon
                            as I could, twenty shares of Farmers Bank Stock, standing in his and his Sister Betsey’s name, and to deposit the proceeds
                            to your credit in the Bank of Virginia. Ninety two Dollars per Share being the highest offer I could obtain for it at
                            private sale, I determined in compliance with the advice of those best acquainted with the subject, to advertize it for
                            sale at public auction. It was accordingly sold on yesterday at $93. 65/100 per share. The auctioneers charge was fifty
                            cents per share, which deducted from $1873 the gross amount of the Sale, leaves Eighteen hundred and
                                sixty three Dollars, which I have this day received and deposited to your credit in the Bank of Virginia.
                        Mrs. R. requests to be affectionately remembered to Mrs. Madison and yourself. You will please present me
                            also to Mrs. M. with sentiments of the highest estem, and believe me, my dear Sir, with much reverence and respect, your
                            friend & Servant,
                        
                            
                                J: Rutherfoord.
                            
                        
                    